PARTIAL CONFESSION OF ERROR

PER CURIAM.
Pursuant to the State’s partial confession of error, we reverse the defendant’s sentence and remand for the limited purpose of conforming the written sentence to the trial court’s oral pronouncements. See State v. Jones, 753 So.2d 1276, 1277 n. 2 (Fla.2000).
Further, the defendant’s contention that he is entitled to resentencing under the 1994 guidelines, pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), lacks merit. A review of the record shows that the defendant entered into a voluntary plea for a specific term of imprisonment that is within the allowable 1994 guidelines range and that term was not conditioned upon the sentencing guidelines. See Heggs, 759 So.2d at 627; Carmona v. State, 763 So.2d 566 (Fla. 3d DCA), review dismissed, 776 So.2d 274 (Fla.2000).
Affirmed, in part; reversed, in part, and remanded with directions.